DETAILED ACTION
Claims 1-20 and 40 are canceled.  Claim 41 is new.  Claims 21, 25, 28, 30, and 39 are currently amended.  A complete action on the merits of pending claims 21-39 and 41 appears below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
	Acknowledgment is made to Applicant’s amendments filed 9/18/20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 35, 36 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim Rejections - 35 USC § 103
Claims 21-39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demarais et al. US 7937143 (Demarais) in view of Dev et al. (Dev) and Davalos et al US 20100261994 (Davalos).
Regarding claims 21-39, Demarais teaches a generator (Fig. 4 generator 50) wherein the electrical pulse is configured to instantly reverse charge intra-pulse (col 20 lines 3-7), wherein at least one of the electrical pulses is configured to have a first polarity portion and a second polarity portion a square waveform (col 3 lines 13-17 and Fig. 27 there is an AC wave here and a square wave is an AC wave that is disclosed in the reference), and wherein the electrical pulses are configured to non-thermally ablate cells of a target area, wherein the non-thermal ablation is irreversible electroporation (col 7 lines 24-25). 
Demarais does not explicitly teach deliver 75-125 electrical pulses of 1500 to 2500 volts to at least one electrode; wherein a frequency rate of the electrical pulse delivery is 25 to 50 kHz; alternating polarity of at least one of the electrical pulses during the pulse delivery; a pulse width of at least 75 to 125 microseconds; wherein the at least one electrical pulse is configured to be a neutral electrode charge, and monitoring the 
Dev, in an analogous electroporation device and method, teaches a generator that can be used for the procedures that produces up to 3000 volts, with a pulse width of 5 microseconds to 99 milliseconds, and having a multi-pulse capacity of 1 to 99 pulses (col 12 lines 6-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to deliver 75-125 electrical pulses of 1500 to 2500 volts at a frequency between 25 to 50 kHz with a width of 75 to 125 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, Demarais and Dev teach changing the parameters of the pulses based upon the tissue that they are treating (Dev col 12 line 11-39 and Demarais col 16 line 56 to col 17 line 24).
	Dev does not explicitly teach alternating polarity of at least one of the electrical pulses during the pulse delivery, wherein the at least one electrical pulse is configured to be a neutral electrode charge, and monitoring the temperature of the target area and electrical pulse is configured to have a time delay.
	Davalos, in an analogous electroporation device and method, teaches where there is a delay between the pulses of alternating charge (par. [0117] and Bipolar Fig. 5).  The overall voltage between the positive and negative charges ends up with a net 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Demarais and Dev with the alternating pulses with a neutral charge and have a time delay between the charge reverse, as taught by Davalos, so the tissue does not have time to discharge and affect surrounding tissue (Davalos [0057]).
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794